Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
The Applicants’ Amendment to the Claims filed on 03/23/2021 has been entered.
Claim 83 is new in the 03/23/2021 claim amendments.
Claim 84 is newly added in this office action by examiner’s amendment below.
Claims 1-5, 7-22, 31, 34, 40, 61, 73, 78, and 83-84 are pending.
Claim 78 is previously withdrawn but is rejoined in this office action.  
Following Examiner’s Amendment in this Office Action, claims 1-5, 7-22, 31, 34, 40, 61, 73, 78, and 83-84 are examined.
Claims 14 and 61 are cancelled herein by Examiner’s Amendment.
Following Examiner’s Amendment in this Office Action claims 1-5, 7-13, 15-22, 31, 34, 40, 73, 78, and 83-84 are allowed.

Response to Amendment
Any objections and rejections made in a previous office action and not repeated in this office action are withdrawn in view of the Applicants’ Amendment to the Claims filed on 03/23/2021.
Rejoinder
The restriction requirement as set forth in the Office action mailed on 05/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney John P. Iwanicki on 01/19/2022.

The application has been amended as follows: 
Cancel claims 14 and 61.
Amend claim 1:  A method of discriminating for Cas9 cutting between a target protospacer sequence in a target nucleic acid and a non-target protospacer sequence of same length in a cell comprising 
providing to the cell a guide RNA having a spacer sequence that is of same length and is entirely complementary to the target protospacer sequence except that it differs from the target protospacer sequence of same length by one or two or three nucleotides, wherein the target protospacer sequence is adjacent to a PAM sequence and the one or two or three nucleotide difference is proximal to the PAM sequence, and wherein the target protospacer sequence differs from [[a]] the non-target protospacer sequence of same length by one or two nucleotides, 
providing to the cell a Cas9 protein, 
wherein the guide RNA spacer sequence discriminately binds to the target protospacer sequence versus the non-target protospacer sequence in the cell and the Cas9 protein interacts with the guide RNA to form a co-localization complex with the target nucleic acid and the target nucleic acid is cut or nicked in a site specific manner.

Amend claim 2: …the non-target sequence…
Amend claim 4: …the non-target sequence…
 claim 7: …the non-target sequence…
Amend claim 16: …the non-target sequence…

Amend claim 22:   A method of genetically modifying a cell to include a genome editing system which targets single point mutations in cell progeny for target nucleic acid cutting or nicking comprising 
5providing to the cell a first nucleic acid encoding a guide RNA having a spacer sequence that is 7entirely complementary to a target protospacer sequence of same length that is adjacent to a PAM sequence except for a one or two nucleotide mismatch with the target protospacer sequence and the one or two nucleotide mismatch is proximal to the PAM sequence, wherein the target protospacer sequence is present in the cell and wherein the target protospacer sequence is a single point mutation of a non-target protospacer sequence present in the cell, wherein the guide RNA spacer sequence discriminately binds to the target protospacer sequence versus the non-target protospacer sequence in the cell,
providing to the cell a second nucleic acid encoding a Cas9 protein, 
providing the cell under conditions where a first cell progeny is produced including the target protospacer sequence and a second cell progeny is produced including the non-target sequence, 
wherein the guide RNA spacer sequence binds to the target protospacer sequence and the Cas9 protein interacts with the guide RNA to form a co-localization 

Amend claim 31:  An isolated cell comprising 
a guide RNA having a spacer sequence that differs from a target protospacer sequence of same length by one or two nucleotides, wherein the target protospacer sequence is adjacent a PAM sequence, and wherein the target protospacer sequence differs from a non-target protospacer sequence of same length by one nucleotide, wherein the target protospacer sequence and the non-target protospacer sequence are present in the cell, and
  a Cas9 protein, wherein the guide RNA and the Cas9 protein are members of a co-localization complex for a target nucleic acid,
wherein the guide RNA spacer sequence discriminately binds to the target protospacer sequence versus the non-target protospacer sequence and wherein the gRNA exhibits greater than 90% efficiency against the target protospacer sequence and less than 10% efficiency against the nontarget protospacer sequence.

Amend claim 34:  An isolated cell comprising 
            a first nucleic acid encoding a guide RNA having a spacer sequence that differs from a target protospacer sequence of same length by one or two nucleotides, wherein the target protospacer sequence is adjacent a PAM sequence, and wherein the target protospacer sequence differs from a non-target protospacer sequence wherein the target protospacer sequence and the non-target protospacer sequence are present in the cell, and
            a second nucleic acid encoding a Cas9 protein, wherein the guide RNA and the Cas9 protein are members of a co-localization complex for a target nucleic acid,
            wherein the guide RNA spacer sequence discriminately binds to the target protospacer sequence versus the non-target protospacer sequence and wherein the gRNA exhibits greater than 90% efficiency against the target protospacer sequence and less than 10% efficiency against the non-target protospacer sequence.

Amend claim 73:  An isolated cell comprising 
a first nucleic acid encoding a guide RNA having a spacer sequence entirely complementary to a target protospacer sequence of same length except for a one or two nucleotide mismatch with the target protospacer sequence, wherein the target protospacer sequence is adjacent a PAM sequence and the one or two mismatch is proximal to the PAM sequence, and wherein the target protospacer sequence differs from a non-target protospacer sequence of same length by one nucleotide, 
 wherein the target protospacer sequence and the non-target protospacer sequence are present in the cell, and 
a second nucleic acid encoding a Cas9 protein, wherein the guide RNA and the Cas9 protein are members of a co-localization complex for a target nucleic acid, 
wherein the guide RNA spacer sequence discriminately binds to the target protospacer sequence versus the non-target protospacer sequence and wherein the gRNA exhibits greater than 90% efficiency against the target protospacer sequence and less than 10% efficiency against the non-target protospacer sequence.

Amend claim 78:  A method of identifying one or more discriminatory guide RNA from a library of guide RNA that discriminate between a target protospacer sequence that is adjacent to a PAM sequence that differs from a non-target 
(a)(i) providing an isolated cell comprising 
a first nucleic acid encoding a guide RNA having a spacer sequence entirely complementary to a target protospacer sequence of same length except for a one or two nucleotide mismatch with the target protospacer sequence, wherein the target protospacer sequence is adjacent a PAM sequence and the one or two mismatch is proximal to the PAM sequence, and wherein the target protospacer sequence differs from a non-target protospacer sequence of same length by one nucleotide, and 
a second nucleic acid encoding a Cas9 protein, wherein the guide RNA and the Cas9 protein are members of a co-localization complex for a target nucleic acid, 
wherein the guide RNA spacer sequence discriminately binds to the target protospacer sequence versus the non-target protospacer sequence,
non-target non-target 
(b) combining the library of guide RNA with a strain including the non-target 
(c) normalizing the cutting rates of step (a) and step (b) wherein guide RNA having a high cutting rate of the target protospacer sequence and a low cutting rate of the non-target wherein a high cutting rate is greater than 90% efficiency and a low cutting rate is less than 10 % efficiency.

Add new claim 84:
The method of claim 1 wherein the one or two or three nucleotide difference is within 6 nucleotides of the PAM sequence.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a method of discriminating for Cas9 cutting between a target protospacer sequence in a target nucleic acid and a non-target protospacer sequence of same length in a cell comprising providing to the cell a guide RNA having a spacer sequence that is of same length and is entirely complementary to the target protospacer sequence except that it differs from the target protospacer sequence by 
providing to the cell a Cas9 protein, 
wherein the guide RNA spacer sequence discriminately binds to the target protospacer sequence versus the non-target protospacer sequence in the cell and the Cas9 protein interacts with the guide RNA to form a co-localization complex with the target nucleic acid and the target nucleic acid is cut or nicked in a site specific manner.  
Sternberg et al “DNA interrogation by the CRISPR RNA-guided endonuclease” (Nature. March 6, 2014: Vol 507, No. 7490: pages 62-67) and Smith et al (of record) are close prior art.  
Smith et al differs from the present claims in that it does not have a guide RNA design including at least one nucleotide difference with the target protospacer sequence and at least a two nucleotide difference with the nontarget protospacer sequence. Smith teaches a first gRNA completely complementary to wild-type gene, and a second gRNA completely complementary to the mutant gene.  The present invention requires that the guide RNA spacer sequence discriminately binds to the target protospacer sequence versus the non-target protospacer sequence and the non-target differs from the same length target protospacer by one or two nucleotides.  This means that the non-target protospacer sequence must be at least two nucleotides different from the gRNA spacer which is not taught or suggested by Smith et al.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658